Citation Nr: 1127443	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left brachial plexus neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record.

In a July 2009 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected left brachial plexus neuropathy is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.  In a December 2009 personal statement, he reported that "[o]n the bad days it is worse than a 30 percent rating, on the good days it may be a 20 percent rating, but [he] cannot continue as [he is] going when [he does not] know how many days out a week are going to be bad days."  

The Veteran's claims file contains VA outpatient treatment records from the VA Medical Center (VAMC) in Augusta, Georgia dated through December 2009.  A September 2009 record documents that the Veteran was scheduled for an outpatient orthopedic evaluation for his shoulder that month, but a December 2009 record reveals the Veteran failed to show for two orthopedic appointments.  In a December 2009 personal statement, the Veteran reported that he cancelled his November 2009 and December 2009 orthopedic appointments due to transportation problems and is currently scheduled for another orthopedic evaluation in February 2010 for which he has already arranged for transportation.   

Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the potential existence of VA outpatient treatment records from the Augusta VAMC from February 2010, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's claims file also contains a copy of his January 2011 award letter from the Social Security Administration (SSA) for Supplemental Security Income (SSI) benefits based on being disabled.  

SSI benefits can be awarded based on the presence of a disability.  See 20 C.F.R. § 416.202 (2010) (explaining the bases of eligibility as age 65 or older; blindness; or disability).  The receipt of SSI benefits carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2010).  When VA is put on notice that the Veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and must be obtained before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.") (emphasis added); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In this case, VA received a copy the January 2011 award letter but has not attempted to obtain any additional records in SSA's possession concerning the determination of the Veteran's receipt of SSI benefits based on being disabled.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of all medical records underlying the January 2011 decision, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Moreover, review of the record indicates that the Veteran's last VA examination for his service-connected disability was in October 2009.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected left brachial plexus neuropathy, and the recent December 2009 personal statement from the Veteran indicated that his disability has worsened.  The Board finds that a further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's service-connected left brachial plexus neuropathy from the Augusta VAMC from December 2009, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  The RO should request from the Social Security Administration a copy of all medical records underlying its January 2011 decision.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, that fact should be documented in the claims file.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected left brachial plexus neuropathy.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  

The examiner should clearly identify all current residuals of the in-service compression trauma, to include brachial plexus neuropathy.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also specifically indicate whether motion of the left arm is possible to the shoulder level, or to midway between the side and shoulder level, or is limited to 25 degrees from the side, as well as comment on whether the Veteran has neuritis, neuralgia, or incomplete paralysis and whether the resulting functional impairment is mild, moderate, or severe, or results in complete paralysis.  The opinion should set forth all examination findings, complete rationale, and reflect that a review of the claims file has been accomplished.   
  
4.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



